                                            Case 4:19-cv-03533-DMR Document 41 Filed 02/27/20 Page 1 of 2



                                       1   COURTNEY C. HILL (SBN: 210143)
                                           cchill@grsm.com
                                       2   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       3   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       4   Facsimile: (213) 680-4470
                                       5   Attorneys for Defendants
                                           OXFORD HEALTH INSURANCE, INC.
                                       6   and UNITEDHEALTHCARE INSURANCE COMPANY
                                       7

                                       8
                                                               UNITED STATES DISTRICT COURT
                                       9
                                                             NORTHERN DISTRICT OF CALIFORNIA
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP




                                           CALIFORNIA SPINE AND                    )   CASE NO. 4:19-cv-03533-DMR
  633 West Fifth Street, 52nd floor




                                      12   NEUROSURGERY INSTITUTE,                 )   Hon. Donna M. Ryu
      Los Angeles, CA 90071




                                                                                   )
                                      13                           Plaintiff,      )
                                                                                   )
                                      14         vs.                               )   NOTICE OF WITHDRAWAL
                                                                                   )   OF COUNSEL
                                      15   OXFORD HEALTH INSURANCE
                                           INC.; UNITED HEALTHCARE                 )
                                      16   INSURANCE COMPANY,                      )
                                                                                   )
                                      17                           Defendants.     )
                                                                                   )
                                      18                                           )
                                                                                   )
                                      19                                           )
                                      20

                                      21

                                      22

                                      23         PLEASE TAKE NOTICE that Sylvia Joo is no longer associated with the
                                      24   firm of Gordon Rees Scully Mansukhani, LLP and should be removed as counsel
                                      25   of record for Defendants Oxford Health Insurance Inc. and United Healthcare
                                      26   Insurance Company in the above-captioned matter.
                                      27   ///
                                      28   ///
                                                                             -1-          Case No. 4:19-cv-03533-DMR
                                                               NOTICE OF WITHDRAWAL OF COUNSEL
                                              Case 4:19-cv-03533-DMR Document 41 Filed 02/27/20 Page 2 of 2



                                         1         Courtney C. Hill of Gordon Rees Scully Mansukhani, LLP will continue as
                                         2   counsel of record for Defendant United Healthcare Insurance Company in this
                                         3   matter.
                                         4

                                         5
                                             Dated: February 27, 2020               GORDON REES SCULLY
                                         6                                          MANSUKHANI, LLP
                                         7
                                                                                    By: s/Courtney C. Hill
                                         8                                              Courtney C. Hill
                                                                                        Sylvia Joo
                                         9                                              Attorneys for Defendants
                                                                                        OXFORD HEALTH INSURANCE,
                                        10                                              INC. and UNITEDHEALTHCARE
                                                                                        INSURANCE COMPANY
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12
        Los Angeles, CA 90071




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
1189917/50168342v.1


                                                                               -2-          Case No. 4:19-cv-03533-DMR
                                                                 NOTICE OF WITHDRAWAL OF COUNSEL
